Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., US 2006/0076597.
Agarwal et al. shows the invention substantially as claimed including a capacitor comprising:
Two conductive capacitor electrodes (26,30) having material therebetween, at least one of the capacitor electrodes having materials such as Pt, Ir, iridium oxide, Rh, RuSix, SrRuOx, RuSiOx and RuSiNx (see, for example, paragraph 0047). 
Agarwal et al. does not expressly disclose where the material in between the capacitor electrodes is a ferroelectric material. However, Agarwal et al. does disclose that the capacitor configuration can be used in ferroelectric memories (see, for example, paragraph 0065). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Agarwal et al. so as to comprise ferroelectric material between the electrodes in order to allow the capacitor to be easily integrated into ferroelectric memories.
Regarding dependent claims 8-14 and the particular concentration of elements, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the optimum concentrations of the elements depending upon a variety of factors and such limitation would not lend patentability to the instant application absent a showing of unexpected results.
Concerning claims 20 and 22, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art to couple select devices to the capacitor, for example, in a dram configuration because ferroelectric dielectrics are well known to have high dielectric constants which makes them beneficial for memory storage.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 30, 2022